                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                  Case No. 18CR3972-AJB

                                              Plaintiff,
                         vs.
                                                                  ruDGMENT OF DISMISSAL
ELIZABETH VANESSA MATA,
                                                                                   1:; II !_ E'; ' D
                                                                                       ti   ~-,mi.   ,   a,


                                           Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       8:1324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation; Aiding and Abetting




 Dated:    9/18/2019

                                                              United States District Judge
